Citation Nr: 1800647	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  15-40 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for depression claimed as secondary to service-connected disorders.

2. Entitlement to service connection for actinic keratosis, claimed as lesions on the arms, hands, head and shoulders, to include as due to Agent Orange exposure. 

3. Entitlement to an evaluation greater than 30 percent for coronary artery disease, status post coronary artery bypass graft.

4. Entitlement to an evaluation greater than 20 percent for diabetes mellitus type 2 with erectile dysfunction.

5. Entitlement to an evaluation greater than 10 percent for diabetic peripheral neuropathy of the right lower extremity. 

6. Entitlement to an evaluation greater than 10 percent for diabetic peripheral neuropathy of the left lower extremity.

7. Whether the reduction from 10 percent to noncompensable for diabetic peripheral neuropathy of the left upper extremity was proper?


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In December 2013, a statement of the case was furnished addressing entitlement to a total disability rating based on individual unemployability. The Veteran did not perfect an appeal of this issue. 

In September 2017, VA notified the Veteran that his appeal was certified to the Board. Thereafter, the attorney requested that the Board wait the full 90 days before issuing a decision. The Board delayed the decision as requested, but to date, additional argument has not been received. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

In February 2011, the attorney submitted correspondence arguing that a May 30, 2008 statement from the Veteran was a notice of disagreement with the April 2008 rating decision. Whether or not a valid notice of disagreement was received to the May 2008 rating decision has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's metabolic equivalent workload level is greater than 3 but not greater than 5 resulting in dyspnea and dizziness. 

2. The Veteran's diabetes mellitus does not require a regulation of activities; there is no evidence of a penile deformity and a separate compensable rating for erectile dysfunction is not warranted. 

3. The Veteran's diabetic peripheral neuropathy of the right lower extremity is not manifested by moderate incomplete paralysis of the sciatic nerve. 

4. The Veteran's diabetic peripheral neuropathy of the left lower extremity is not manifested by moderate incomplete paralysis of the sciatic nerve. 

5. Diabetic peripheral neuropathy of the left upper extremity was not shown on VA examination in April 2013 and the disability picture does not more nearly approximate mild incomplete paralysis of the ulnar nerve. 

6. The Veteran served in Vietnam and in-service exposure to herbicide agents is presumed.

7. The preponderance of the evidence is against finding that actinic keratosis, claimed as lesions on the arms, hands, head and shoulders, is related to active service or events therein, to include Agent Orange exposure.


CONCLUSIONS OF LAW

1. The criteria for a 60 percent rating but no more, for coronary artery disease status post coronary artery bypass graft, are met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2017). 

2. The criteria for a rating greater than 20 percent for diabetes mellitus type 2 with erectile dysfunction are not met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.119, Diagnostic Code 7913; 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2017). 

3. The criteria for a rating greater than 10 percent for diabetic peripheral neuropathy of the right lower extremity are not met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

4. The criteria for a rating greater than 10 percent for diabetic peripheral neuropathy of the left lower extremity are not met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8520.

5. The reduction for diabetic peripheral neuropathy of the left upper extremity from 10 percent to noncompensable was proper. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.344(c), 4.124a, Diagnostic Code 8515 (2017). 

6. Actinic keratosis, claimed as lesions on the arms, hands, head and shoulders, was not incurred in service nor may it be presumed to have been incurred therein. 38 U.S.C. §§ 1110, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2017). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Analysis

Increased evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C. § 1155. Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder. 38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Coronary artery disease status post coronary artery bypass graft

In an August 2013 rating decision VA increased the rating for coronary artery disease to 30 percent from August 13, 2012. The Veteran disagreed with the rating and perfected this appeal. 

A 30 percent rating is assigned when there is documented coronary artery disease resulting in a workload of greater than 5 metabolic equivalents but not greater than 7 metabolic equivalents results in dyspnea, fatigue, angina, dizziness, or syncope; or, evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray. 38 C.F.R. § 4.104, Diagnostic Code 7005.

A 60 percent rating is assigned when there is more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 metabolic equivalents but not greater than 5 metabolic equivalents results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. Id.

A 100 percent rating is assigned when there is chronic congestive heart failure, or; a workload of 3 metabolic equivalents or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. Id.

On VA examination in April 2013, the Veteran reported undergoing a quintuple bypass procedure in November 2006. Current medications included Imdur and Metoprolol. At the time of the examination the Veteran stated he was unable to do yard work or walk far without getting dizzy and short of breath. He denied a history of congestive heart failure. A May 2008 echocardiogram was noted as showing a left ventricular ejection fraction of 66 percent. The metabolic equivalents level on the interview-based metabolic equivalents testing was greater than 3 to 5 resulting in dyspnea and dizziness. The examiner stated the metabolic equivalents level limitation was due to multiple factors (including chronic obstructive pulmonary disease) but it was not possible to accurately estimate this percentage. The examiner further stated that the effect of the pulmonary disease on the metabolic equivalents level was unknown. 

In reviewing this issue, the Board acknowledges the ejection fraction of 66 percent but notes that result dates from diagnostic testing performed in 2008, approximately five years prior to the April 2013 examination. The Board further acknowledges that some of the metabolic equivalents limitation is due to nonservice-connected causes. When, however, it is not possible to separate the effects of the service-connected condition from any nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor and that such manifestations be attributed to service-connected disability. Mittleider v. West, 11 Vet. App. 181 (1998). 

Here the April 2013 VA physician reported that it was not possible to accurately estimate the percentage impact of any impact on the appellant's metabolic workload due to such nonservice connected factors as chronic obstructive pulmonary disease. Indeed, the examiner specifically found that the effect of the pulmonary disease on the metabolic equivalents level was unknown. Hence, under Mittleider all pathology is found to be due to the service connected coronary artery disease. Accordingly, a 60 percent rating is warranted based on a workload of greater than 3 metabolic equivalents but not greater than 5 metabolic equivalents resulting in dyspnea and dizziness. Given, however, the fact that there is no evidence of chronic congestive heart failure, a workload of 3 metabolic equivalents or less, or an ejection fraction less than 30 percent and a 100 percent rating is not warranted at any time during the appeal period.

Diabetes mellitus type 2 with erectile dysfunction

In August 2013, VA continued the 20 percent rating assigned for diabetes mellitus type 2 with erectile dysfunction. The Veteran disagreed with the rating and perfected this appeal. 

A 20 percent rating is assigned for diabetes mellitus when it requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet. 38 C.F.R. § 4.119, Diagnostic Code 7913. A 40 percent rating is assigned for diabetes mellitus when it requires insulin, restricted diet, and regulation of activities. Id. "Regulation of activities" is defined in the criteria for a 100 percent rating as "avoidance of strenuous occupational and recreational activities". Id. Noncompensable complications are considered part of the diabetic process under diagnostic code 7913. Id. at Note (1). 

On VA examination in April 2013, the Veteran reported his diabetes was managed by restricted diet, oral hypoglycemic agent, and insulin injections if blood sugar was greater than 200. The examiner stated the Veteran did not require regulation of activities as part of medical management. In the absence of regulation of activities, a rating greater than 20 percent is not warranted. 

As concerns the erectile dysfunction, the record is negative for any evidence of penile deformity due to diabetes.  As such, a separate compensable rating is not warranted. See 38 C.F.R. § 4.115b, Diagnostic Code 7522. 

Diabetic peripheral neuropathy of the lower extremities

In August 2013, VA increased the rating for the right lower extremity to 10 percent effective August 13, 2012; and continued the 10 percent rating assigned for the left lower extremity. 

Mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling and moderate incomplete paralysis of the sciatic nerve is evaluated as 20 percent disabling. Higher ratings are available for greater levels of disability. 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

On VA examination in April 2013, the Veteran admitted he does not wear socks because they constrict his blood vessels which causes swelling of the ankles and sores that are hard to heal. The Veteran reported moderate intermittent right lower extremity pain and mild intermittent left lower extremity pain. He also report mild paresthesias and numbness in the right lower extremity, and moderate paresthesias and numbness in the left lower extremity. Physical examination revealed that ankle strength in plantar flexion and dorsiflexion was reduced (4/5) on both the right and the left. Deep tendon reflexes were 2+ at the knees and 1+ at the ankles. Light touch/monofilament was decreased in the ankle/lower leg and foot/toes bilaterally. Cold sensation was also decreased in the lower extremities. There was no muscle atrophy or trophic changes. The examiner stated there was lower extremity diabetic peripheral neuropathy described as mild incomplete paralysis of the sciatic nerve on the right and the left. 

In a June 2013 statement, the Veteran stated that because of lower extremity neuropathy he had to walk with a cane, that he frequently loses his balance and needed to sit down to rest. 

On review, the criteria for a rating greater than 10 percent for diabetic peripheral neuropathy is not met or more nearly approximated in either the right or left lower extremity. Objectively, the findings are minimal (slight decreases in strength, reflexes and sensation).  Indeed, the VA examiner specifically stated the severity of the disability was mild. In making this determination, the Board acknowledges the Veteran's complaints and notes he is competent to report his symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). The Board, however, finds the objective evidence more probative than his lay statements. 

Diabetic peripheral neuropathy of the left upper extremity

By way of history, in April 2008, VA granted entitlement to service connection for left arm neuropathy and assigned a 10 percent rating effective October 3, 2007. In August 2013, VA reduced the rating for diabetic peripheral neuropathy of the left upper extremity from 10 percent disabling to noncompensable effective August 13, 2012. The Veteran disagreed with the decision and perfected this appeal. 

Because the disagreement stems from a reduction, the Board will consider whether the reduction was proper as opposed to whether an increase is warranted. See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992).
 
At the outset, the Board observes that the reduction did not result in a reduction of compensation payments being made. That is, prior to the reduction, the Veteran was assigned a combined rating of 40 percent. Effective the date of the reduction, the combined rating increased to 60 percent. Accordingly, the notice requirements set forth at 38 C.F.R. § 3.105(e) are not for application. The question then is whether the reduction to a noncompensable rating was warranted. 

In this case, the 10 percent disability rating was in effect for less than 5 years. Thus, the disorder is not considered to have stabilized and it is subject to improvement. Reexamination disclosing improvement will warrant a reduction in rating. 38 C.F.R. § 3.344(c).

Evidence of record shows the Veteran is right handed. The left upper extremity is considered the minor extremity. See 38 C.F.R. § 4.69 (2017). Mild incomplete paralysis of the median nerve in the minor extremity is rated as 10 percent disabling; and moderate incomplete paralysis of the minor extremity warrants a 20 percent rating.  Higher ratings are available for greater levels of disability. 38 C.F.R. § 4.124a, Diagnostic Code 8515.

On VA examination in April 2013, the Veteran denied pain, paresthesias and/or dysesthesias, or numbness in the left upper extremity. Strength in the left upper extremity was 5/5. Deep tendon reflexes were normal in the left upper extremity. Light touch/monofilament testing was normal in the left upper extremity. Position sense, vibration sensation, and cold sensation were normal in the left upper extremity. There was no muscle atrophy or trophic changes. The examiner indicated that the Veteran did not have any upper extremity diabetic peripheral neuropathy. 

In a June 2013 statement, the Veteran reported that due to the neuropathy in his hands, he could not grip things and he dropped things all the time. 

The Veteran is competent to report symptoms in his left upper extremity. See Layno. He is not, however, competent to diagnose diabetic neuropathy. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). The April 2013 VA examination did not show any objective evidence of left upper extremity diabetic neuropathy and the examiner specifically stated that there was none. This examination shows improvement in the condition and the overall disability picture does not more nearly approximate mild incomplete paralysis of the median nerve. The reduction was warranted and the appeal is denied. 

As noted, the Veteran did not perfect an appeal regarding entitlement to a total disability rating based on individual unemployability. The Board finds no basis for inferring an additional claim for individual unemployability. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Service connection 

In August 2013, VA denied entitlement to service connection for actinic keratosis, claimed as lesions removed on arms, hands, head and shoulders. The Veteran disagreed with the decision and perfected this appeal. The Veteran generally contends his skin lesions are related to Agent Orange exposure. 

Service treatment records do not show complaints or treatment for actinic keratosis and on retirement physical in August 1972, the Veteran's skin was reported as normal on clinical evaluation. 

Private medical records dated in January 2013 show treatment for actinic keratosis. In a February 2013 statement, the Veteran stated that Agent Orange never leaches from the body. He reported he has had lesions removed from his arms, hands, head and shoulders for years and as recent as January 2013. 

In a June 2013 statement, the Veteran reported he was constantly having cancers removed from his face and arms, and that his doctor says are caused by Agent Orange. 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

The law establishes a presumption of service connection for a disease associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam. See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam War shall be presumed to have been exposed during such service to herbicide agents, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service. 38 U.S.C. § 1116(a)(3); 38 C.F.R. § 3.307 (a)(6)(iii). 

The Veteran's personnel records confirm his service in the Republic of Vietnam and as such his in-service exposure to Agent Orange is presumed. Actinic keratosis, however, is not on the list of diseases associated with exposure to certain herbicide agents and presumptive service connection cannot be established. See 38 C.F.R. § 3.309(e). 

Notwithstanding the presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards Act does not preclude a claimant from establishing service connection with proof of actual direct causation. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). Thus, under Combee, the presumption is not the sole method for showing causation and thereby establishing service connection. See also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

On review, there is no evidence of a chronic skin disorder during service or for many years thereafter. Additionally, the record does not contain competent evidence relating the current diagnosis to active service or events therein, to include Agent Orange exposure. The Board acknowledges the Veteran's contentions but notes he is not competent to provide an etiology opinion on a complex medical question. See Woehlaert. Additionally, while the Veteran reported his doctor says the skin lesions are caused by Agent Orange, he has not submitted any statements in support or identified such records. The Veteran's unsupported lay assertions are not sufficient to establish a nexus. 

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102 (2017). 


ORDER

Entitlement to a  60 percent rating for coronary artery disease, status post coronary artery bypass graft, is granted subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a rating greater than 20 percent for diabetes mellitus type 2 with erectile dysfunction is denied. 

Entitlement to a rating greater than 10 percent for diabetic peripheral neuropathy of the right lower extremity is denied.

Entitlement to a rating greater than 10 percent for diabetic peripheral neuropathy of the left lower extremity is denied. 

The reduction in the rating for diabetic peripheral neuropathy of the left upper extremity from 10 percent to noncompensable was proper. 

Entitlement to service connection for actinic keratosis, claimed as lesions on the arms, hands, head and shoulders, to include as due to Agent Orange exposure, is denied. 



REMAND

In a June 2013 statement, the Veteran stated that he never claimed depression as a result of his tour in Vietnam. He also requested that his appointment be canceled. In a statement received approximately two weeks later, however, the Veteran stated he was missing out on life due to his service-connected diabetes and this was depressing. 

In August 2013, VA denied entitlement to service connection for depression secondary to diabetes. The Veteran disagreed and perfected this appeal. 

Information in the claims folder shows that a VA mental disorders examination was scheduled in November 2015. The Compensation and Pension Exam Inquiry sheet indicates that the examination was cancelled because the Veteran allegedly withdrew the claim. 

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the appellant or by his authorized representative. Id. Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(b).
 
On review, the record does not contain any written correspondence from the Veteran or his representative indicating the appellant wished to withdraw the appeal as to this issue. This matter should be clarified on remand. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Contact the Veteran and clarify whether or not he wishes to pursue the appeal on the issue of entitlement to service connection for depression. If not, he or his representative must submit a statement in writing indicating he is withdrawing the appeal. If the appellant does not withdraw the appeal, the claim should be returned to the Board for adjudication after fulfilling any duty to assist. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


